        Case 3:20-cv-02173-RDM-SES Document 23 Filed 02/12/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 DAVID SENICK

                                  Plaintiff,
                                                     CIVIL ACTION NO. 3:20-cv-02173-SES
                      v.

 HOME DEPOT CREDIT SERVICES, and
 CITI BANK,

                                  Defendants.



                            STATUS REPORT REGARDING SETTLEMENT
         Pursuant to the Court’s February 4, 2021 Order (ECF No. 22), Counsel for defendant

Citibank, N.A. submits this Status Report with regard to the parties’ settlement efforts. The parties

have spoken several times since the Court’s February 4 Order, but have not been able to reach an

agreement with respect to settlement. The parties were also unable to reach an agreement with

respect to mediation. Citibank would prefer to explore the Court’s free or low-cost mediation

program. Mr. Senick would prefer to commence discovery.


                                         Respectfully submitted,

Dated: February 12, 2021

                                          BALLARD SPAHR LLP
                                          /s/ Daniel JT McKenna
                                          Daniel JT McKenna
                                          Ballard Spahr LLP
                                          1735 Market St, 51st Floor
                                          Philadelphia, PA 19103
                                          T: 215.864.8358
                                          F: 215.864.8999
                                          mckennad@ballardspahr.com

                                          Counsel for Defendant, Citibank, N.A.




DMEAST #43646098 v1
